       Case 2:18-cv-10255-SJO-MRW Document 22 Filed 01/31/19 Page 1 of 4 Page ID #:348


                   1   LATHAM & WATKINS LLP
                          Daniel Scott Schecter (Bar No. 171472)
                   2         daniel.schecter@lw.com
                       10250 Constellation Boulevard, Suite 1100
                   3   Los Angeles, California 90067
                       Telephone: (424) 653-5500
                   4   Facsimile: (424) 653-5501
                   5      R. Peter Durning, Jr. (Bar No. 277968)
                             peter.durning@lw.com
                   6   355 South Grand Ave., Suite 100
                       Los Angeles, California 90071
                   7   Telephone: (213) 485-1234
                       Facsimile: (213) 891-8763
                   8
                       Attorneys for Respondent
                   9   Jia Yueting
              10
                                          UNITED STATES DISTRICT COURT
              11
                                        CENTRAL DISTRICT OF CALIFORNIA
              12
                                                   WESTERN DIVISION
              13
              14
                 SHANGHAI LAN CAI ASSET                        CASE NO. 2:18-CV-10255-SJO (MRWx)
              15 MANAGEMENT CO, LTD.,
              16                     Petitioner,               The Honorable S. James Otero

              17                                               JOINT STIPULATION RE:
                           v.                                  TEMPORARY RESTRAINING
              18 JIA YUETING,                                  ORDER AND BRIEFING
                                                               SCHEDULE ON PETITION TO
              19                                               CONFIRM ARBITRATION AWARD
                                     Respondent.
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                      JOINT STIPULATION RE:
ATTORNEYS AT LAW
  LOS ANGELES                                                                   TRO AND BRIEFING SCHEDULE
       Case 2:18-cv-10255-SJO-MRW Document 22 Filed 01/31/19 Page 2 of 4 Page ID #:349



                   1
                                                     JOINT STIPULATION
                   2
                             Respondent Jia Yueting (“Respondent”) together with Petitioner Shanghai
                   3
                       Lan Cai Asset Management Co, Ltd. (“Petitioner”), by and through their
                   4
                       undersigned counsel of record, hereby stipulate and agree as follows:
                   5
                             WHEREAS, on December 10, 2018, Petitioner initiated this case by filing a
                   6
                       Petition to Confirm Arbitration Award (ECF No. 1, the “Petition”) and an Ex Parte
                   7
                       Application for Right-To-Attach Order and Writ of Attachment or, in the alternative,
                   8
                       for Temporary Protective Order (ECF No. 5);
                   9
                             WHEREAS, on December 13, 2018, this Court entered a Temporary
              10
                       Restraining Order imposing restrictions on certain property (see ECF No. 11, the
              11
                       “TRO,” at 5);
              12
                             WHEREAS, on January 18, 2019, Petitioner filed an Ex Parte Application for
              13
                       First Extension of Temporary Protective Order (ECF No. 17, the “January 18, 2019
              14
                       Application”);
              15
                             WHEREAS, Respondent does not oppose extending the TRO until after the
              16
                       parties have completed briefing on, and the Court has ruled on, the Petition;
              17
                             WHEREAS, the parties agree that modifying the briefing schedule requested
              18
                       in the Application would be appropriate in light of the issues in this case;
              19
                             NOW, THEREFORE, the parties hereby jointly stipulate:
              20
                                 1. The TRO lasts until after the parties have completed briefing on, and
              21
                                    the Court has ruled on, the Petition;
              22
                                 2. Respondent’s Opposition to the Petition shall be filed and served on
              23
                                    or before March 4, 2019;
              24
                                 3. Petitioner’s Reply in support of the Petition shall be filed and served
              25
                                    on or before March 11, 2019; and
              26
                                 4. Petitioner does not request a Hearing on the Petition; Respondent
              27
                                    requests a hearing. Should the Court desire a hearing, the parties will
              28
                                                                                             JOINT STIPULATION RE:
ATTORNEYS AT LAW
  LOS ANGELES                                                     1                    TRO AND BRIEFING SCHEDULE
       Case 2:18-cv-10255-SJO-MRW Document 22 Filed 01/31/19 Page 3 of 4 Page ID #:350


                   1
                                  be available on March 25, 2019, or on another date to be determined
                   2
                                  at the Court’s discretion.
                   3
                            IT IS SO STIPULATED.
                   4
                                                               Respectfully submitted,
                   5
                       Dated: January 30, 2019                 LATHAM & WATKINS LLP
                   6
                   7                                  By         /s/ Daniel S. Schecter
                                                           Daniel S. Schecter
                   8                                       Attorneys for Respondent
                                                           Jia Yueting
                   9
              10
                       Dated: January 30, 2019        KOBRE & KIM LLP
              11
              12                                      By         /s/ Christopher Cogburn
              13                                           Christopher Cogburn (admitted pro hac vice)
                                                           John Han (pro hac vice application pending)
              14                                           Attorneys for Petitioner
                                                           Shanghai Lan Cai Asset Management Co, Ltd.
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                           JOINT STIPULATION RE:
ATTORNEYS AT LAW
  LOS ANGELES                                                     2                  TRO AND BRIEFING SCHEDULE
       Case 2:18-cv-10255-SJO-MRW Document 22 Filed 01/31/19 Page 4 of 4 Page ID #:351


                   1
                                                         ATTESTATION
                   2
                             I hereby attest that all signatories listed above, on whose behalf this stipulation
                   3
                       is submitted, concur in the filing’s content and have authorized the filing.
                   4
                       Dated: January 30, 2019          LATHAM & WATKINS LLP
                   5
                   6                                    By         /s/ Daniel S. Schecter
                                                             Daniel S. Schecter
                   7                                         Attorneys for Respondent
                                                             Jia Yueting
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                              JOINT STIPULATION RE:
ATTORNEYS AT LAW
  LOS ANGELES                                                      3                    TRO AND BRIEFING SCHEDULE
